Citation Nr: 1425943	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  13-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal disability.

3.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 
 

INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in February 2014.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with depressive and anxiety disorders and PTSD. 

2.  The evidence is in equipoise concerning the whether the Veteran's current psychiatric disorders are related to service.

3.  On February 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his gastrointestinal and nonservice-connected pension claims was requested.





CONCLUSION OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  The criteria for withdrawal of an appeal by the Veteran of his gastrointestinal and pension claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for an acquired psychiatric disorder.  At his February 2013 hearing, the Veteran testified that he would be fully satisfied with a grant of service connection for any psychiatric disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A VA psychiatrist diagnosed the Veteran with depressive disorder NOS in January 2006.  In September 2006, the diagnosis was changed to dysthymic disorder.  In November 2007 the Veteran was diagnosed with anxiety disorder NOS.  In September 2008 the Veteran was diagnosed with PTSD by a VA psychiatrist.

STRs indicate that the Veteran reported a history of nervous trouble in August 1970.  The same report notes dizziness due to hyperventilation and that the Veteran was seen by a psychologist for a transient situational problem 2.5 years before, but no continuing problems.  STRs also show that the Veteran was referred for psychiatric examination in March 1972 after losing 20-30 pounds in six months while on deployment at sea.  The examination report noted no anxiety or depression and assessed the Veteran as fit for duty. 

At his hearing the Veteran reported being very nervous during his deployment and experiencing traumatic events such as crashes on the flight deck, calls to general quarters for possible enemy attacks and loss of acquaintances aboard his ship.  He maintains that these stressful events resulted in his weight loss and are related to his current symptomatology. 

In May 2013 the Veteran underwent a VA examination which included an interview, a review of the claims file and an opinion concerning his psychiatric condition.  The examiner diagnosed the Veteran with anxiety disorder NOS and stated that the Veteran's symptoms did not fulfill the DSM-IV criteria required for a diagnosis of PTSD.  The examiner further opined that the Veteran's anxiety condition was unlikely due to service, owing to the fact that the Veteran was not currently experiencing somatic symptomatology and had enjoyed extended periods of time since separation without psychiatric symptoms. 

A September 2013 letter from the Veteran's treating therapist includes an opinion that the Veteran's diagnosis of PTSD is valid and that his condition is related to service.  The therapist noted that the Veteran suffers from intense anxiety, panic attacks, and flashbacks. 

The evidence is in relative equipoise concerning whether or not the Veteran's current psychiatric disorder is related to his in-service symptomatology.  Resolving all doubt in the Veteran's favor, the Board finds that his psychiatric disorder is related to service.  As such, service connection is warranted.

Gastrointestinal and nonservice-connected pension claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his gastrointestinal and pension claims; hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

Service connection for an acquired psychiatric disorder is granted. 

The Veteran's claim of service connection for gastrointestinal disability is dismissed.

The Veteran's claim of entitlement to nonservice-connected pension benefits is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


